 

NDEL, 245B (Rev, 11/46} Judgment in a Criminal Case
Sheet |

 

UNITED STATES DISTRICT COURT

Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.

Case Number: 3:1 8er90-002/MCR

RACHEL M, QUINN USM Number: 26169-0417

John A. Terrezza (CJA)

Defendant’s Attorney

THE DEFENDANT:

pleaded guilty to count(s) | One and Four of the Indictment on October 17, 2018

 

t] pleaded nolo contendere to count(s)

 

which was accepted by the court.

[| was found guilty on count(s)

 

after a plea of not suiity.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C, §§ 841(a)(1) Conspiracy to Distribute and Possess with Intent to Distribute September 18,2018 One
and 841(0b)C (Avid, ° 50 Grams or more of Methamphetamine and 500 grams or More .
and 846 of a Mixture and Substance Containing Methamphetamine
21 ULS.C. $§ 841 @)1) Distribution of 5 Grams or More of Methamphetamine and 50 May 9, 2018 Four
and 841(b)( EX B)(viil), Grams or More of a Mixture and Substance Containing
and [8 U.S.C. §2 Methamphetamine
The defendant is sentenced as provided in pages 2 through 7 of this judgment, The sentence is imposed pursuant to

the Sentencing Reform Act of 1984,

] The defendant has been found not guilty on count(s)

 

LI Count(s) ["] is [] are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney. of material changes in economic circumstances,

Fune 12, 2019

 

Date of Imposition of Judgment

WM, Laney Keke)

Signature of Judge

M, Casey Rodgers, United States District Judge
Name and Title of Judge

Be 2019

 

July
Date

 

 
NDPFL 245B (Rev. 11/16) Judgment in a Criminat Case
Sheet 2 — Imprisonment

 

Judgment—Page = 2 of
DEFENDANT: RACHEL M, QUINN
CASE NUMBER: 3:18cr90-002-MCR.

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term oft
37 months as to Counts One and Four, with said terms to run concurrently, one with the other.

The court makes the following recommendations to the Bureau of Prisons:

The court strongly recommends the defendant’s placement into the BOP’s Resolve Program (sce Statement of
Reasons).

The court recommends to the Bureau of Prisons that the defendant be designated to FCI, Tallahassee, Florida, so
that she may participate in the Resolve Program and receive visits from her family.

If for whatever reason the Resolve Program is not available to the defendant, the court strongly recommends, as an
alternative, the defendant’s placement into the BOP’s Residential Drug Abuse Program, Additionally, while
awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of sentence, or for any other
reason, the court orders the defendant to complete Drug Education classes and fully participate in the BOP’s
nonresidential drug abuse treatment program.

2

The defendant is remanded to the custody of the United States Marshal.

 

The defendant shall surrender to the United States Marshal for this district:

EL]

{J at LC] am, C] pm. on . [| as notified by the United States Marshal.

[| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[| before 2 p.m. on

 

[| as notified by the United States Marshal. |
|

|

|

CI as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
NDFL 245B (Rev. 11/16} Judgment in a Criminal Case
Sheet 3 — Supervised Retease

 

: Judgment—Page 3 of
DEFENDANT: RACHEL M. QUINN
CASE NUMBER: 3:1 8cr90-002-MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
4 years as to Counts One and Four, with said terms to run concurrently, one with the other.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[| The above drug testing condition is suspended, based on the court's determination that you

 

pose a low risk of future substance abuse. (check ifapplicable) . |

4. bd You must cooperate in the collection of DNA as directed by the pr' obation officer. (check if applicable}
5,
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable) .
6. [| You must participate in an approved program for domestic violence, (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

|
[_] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
page.

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case

Sheet 3A — Supervised Release

 

Judgment—Page 4 of 7

 

DEFENDANT: RACHEL M. QUINN
CASE NUMBER: 3:18cr90-002-MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

11.

12,

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different

time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with}, you must notify the probation officer at least 10 days before the change. [f notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

‘hours of becoming aware of a change or expected change.

You must allow the probation, officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view. ,

You must work fuil time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal. activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

Lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). : : :

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

‘require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the

person and confirm that you have notified the person about the risk.
You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov, :

Defendant's Signature , . Date

 

 

 
NDEL 245B (Rev. 11/16) Judgment in a Criminal Case
. Sheet 3D — Supervised Reiease

Judgment—Page 5 sof oF
DEFENDANT: RACHEL M. QUINN . —
CASE NUMBER: 3: £8cr90-002-MCR

SPECIAL CONDITIONS OF SUPERVISION

1. You will be evaluated for substance abuse as well as mental health and referred to treatment as
determined necessary through an evaluation process, Treatment should include participation in a
Cognitive Behavior Therapy program.

2. You-must submit your person, your property, home or vehicle to a search conducted by a United States
probation officer if that officer has reasonable suspicion to believe that you are in violation of your terms
of supervision as well as reasonable suspicion to believe that the place to be searched contains evidence
of that violation. If you fail to submit to such a search under these circumstances or conditions, then you
would be in violation of your supervision, and your supervision would most likely be revoked.

 

3. You must completely abstain from the use of alcohol during the term.of your supervision.

 

 
NDFL 245B (Rev, L£/16) Judgment in a Criminal Case
: Sheet 5 -— Criminal Monetary Penalties

 

. Judgment — Page _ 6 of 7
DEFENDANT: » RACHEL M, QUINN

CASE NUMBER: 3:18cr90-002-MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

JVTA Assessment*

Assessment oor Fine Restitution
TOTALS $ 200,00 § 0 -None § 0- Waived , $ 0-None

[| The determination of restitution is deferred upto
An Amended Judgment in a.Criminal Case (AO 245C) will be entered after such determination.

[| The defendant must make restitution (including, community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664), all nonfederai victims must be
paid before the United States is paid,

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS

Cj Restitution amount ordered pursuant to plea agreement $

CI The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Cc] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

Fj the interest requirement is waived for the [_] fine [ ] restitution.

{__] the interest requirement for the C] fine [|__| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

 
NDFL 24568 (Rev. 11/56} Judgment in a Criminal Case
: Sheet 6 — Schedule of Payments

 

Judgment ~- Page 7 of 7

DEFENDANT: RACHEL M, QUINN
CASE NUMBER: 3:18cr90-002-MCR.

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A hx] Lump sum payment of $200.00 Monetary assessment shall be due immediately, balance due

[| not fater than , OF
| im accordance with [| C, [| D, C4 FE, or [| F below; or

B ] Payment to begin immediately (may be combined with [| C, [| D, or | F below); or

Cc [] Payment in equal — (e.g. weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or pears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

B Cy Payment in equal (e.g. weekly, monthly, quarterly) installments of $ . over a period of
(e.g., months or years), to commence fe.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [| Payment during the term of supervised release will commence within __- (e.g. 30 or 60 days} after release from
imprisonment. The court will set the payment plan based on an assessinent of the defendant’s ability to pay at that time; or

F [] Special instructions regarding the payment of criminal monetary penalties:

Unless the coutt has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

("| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate,

[~| The defendant shall pay the cost of prosecution.
t] The defendant shall pay the following court cost(s):
[ ] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shail be applied in the following order: (1) assessment, Q) restitution principal, (3} restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 
